Title: To Thomas Jefferson from Tadeusz Andrzej Bonawentura Kosciuszko, 10 March 1806
From: Kosciuszko, Tadeusz Andrzej Bonawentura
To: Jefferson, Thomas


                        
                            Sir
                            
                            Paris 10. Mars 1806
                            
                        
                        Permetez moi de vous récommander Mr. Neef Professeur; il va à Philadelphie pour tenir une École, d’après Le
                            Sisteme de Pestalozi ayéz la bonté de le protéger. La marche de Pestalozi dans son éducation Elémentaire de la jeunesse,
                            est, de suivre exactement La Nature c.a.d de porter aux yeux de
                            l’enfant, ce qui le frape de nomer L’objet, ensuite de faire observer sa forme, sa propriété, son usage etc etc. par La il forme son jugement et augmante sa memoire; vous voyez par La que l’enfant de Pestalozi par La marche
                            proportioné a ces forces intelectuelles peut devenir habile dans toutes Les Sciences et dans peu de tems vous me devez
                            plusieures Lettres en réponse des miennes, cependant soyez persuadé de mon attachêment Le plus sincere et de mon amitié La
                            plus constante: faites moi l’honneur d’agreer mes Sentimens de la haute Consideration.
                        
                            T Kosciuszko
                            
                        
                    